Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                       FILED
court except for the purpose of                              May 02 2012, 9:06 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

MARK A. BATES                                     GREGORY F. ZOELLER
Lake County Public Defender                       Attorney General of Indiana
Crown Point, Indiana
                                                  MICHELLE BUMGARNER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ERIC R. JETER,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 45A03-1109-CR-429
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE LAKE SUPERIOR COURT
                        The Honorable Clarence D. Murray, Judge
         Cause Nos. 45G02-1101-FC-12, 45G02-1102-FC-15, and 45G02-1103-FC-41



                                         May 2, 2012


               MEMORANDUM DECISION - NOT FOR PUBLICATION


BARTEAU, Senior Judge
                            STATEMENT OF THE CASE

      Eric Jeter appeals his aggregate eight-year sentence for his convictions of two

counts of Class C felony robbery, Ind. Code § 35-42-5-1 (1984), and one count of Class

D felony theft, Ind. Code § 35-43-4-2 (2009). We affirm.

                                        ISSUE

      Jeter presents one issue, which we restate as: whether his sentence is

inappropriate.

                       FACTS AND PROCEDURAL HISTORY

      On December 13, 2010, Jeter exerted unauthorized control over Carolyn

Perryman’s Indiana Operator’s License. He and Angela Rousis went to Standard Bank

and Trust on West 81st Avenue in Merrillville. Jeter gave Perryman’s license to Rousis

so that she could use it to withdraw money from Perryman’s bank account.

      On January 14, 2011, Jeter and James Vanemburg were in a green Honda Civic in

the parking lot of Big Lots on Indianapolis Boulevard in Highland. Mary Drake exited

Big Lots, walked to her vehicle, and placed her purchases in the trunk. As she walked to

the driver’s side door of her vehicle, Vanemburg pulled the Civic alongside of her

vehicle. Jeter opened the passenger door of the Civic and ordered Drake not to move.

He then stepped out of the Civic and grabbed Drake’s purse. Drake struggled to hang on

to her purse, but Jeter eventually forced it from her. Jeter got into the Civic, and

Vanemburg drove them away.

      On January 18, 2011, Jeter and Vanemburg were in a green Honda Civic in the

parking lot of Target on Calumet Avenue in Munster. Michele Schaaf exited Target. As

                                           2
she walked to her vehicle, Vanemburg pulled the Civic alongside of her. Jeter opened the

passenger door of the Civic and began to exit the vehicle but slipped on the icy pavement

and fell. Jeter got to his feet and charged at Schaaf. Schaaf, in fear, threw her purse at

Jeter. Jeter took the purse and got into the Civic, and Vanemburg drove them away.

       The State charged Jeter in three separate cause numbers. For the December 13,

2010 incident, the State charged Jeter with Class D felony theft and three other felonies.

For the January 14, 2011 incident, the State charged Jeter with Class C felony robbery.

For the January 18, 2011 incident, the State charged Jeter with Class C felony robbery.

Jeter entered into a plea agreement in which he pleaded guilty to Class D felony theft and

both counts of Class C felony robbery, and in exchange, the State agreed to dismiss the

remaining charges. The plea agreement provided that Jeter’s sentences would be served

concurrently but otherwise left sentencing to the trial court’s discretion. The trial court

accepted the plea agreement, entered judgments of conviction, and sentenced Jeter to

eight years for each robbery and three years for the theft. The sentences were ordered to

be served concurrently as provided by the plea agreement, for an aggregate sentence of

eight years. Jeter now appeals.

                            DISCUSSION AND DECISION

       Jeter contends that his sentence is inappropriate. Although a trial court may have

acted within its lawful discretion in imposing a sentence, Article 7, Sections 4 and 6 of

the Indiana Constitution authorize independent appellate review and revision of sentences

through Indiana Appellate Rule 7(B), which provides that a court “may revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, the Court

                                            3
finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

(2007)).   The defendant has the burden of persuading us that his sentence is

inappropriate. Id. (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)). In

assessing whether a sentence is inappropriate, appellate courts may take into account

whether a portion of the sentence is ordered suspended or otherwise crafted using any of

the variety of sentencing tools available to the trial judge. Davidson v. State, 926 N.E.2d
1023, 1025 (Ind. 2010).

       We first look to the statutory ranges established for the classes of the offenses.

Jeter pleaded guilty to two Class C felonies and a Class D felony. The statutory range for

a Class C felony is between two and eight years, with the advisory sentence being four

years. Ind. Code § 35-50-2-6(a) (2005). The statutory range for a Class D felony is

between six months and three years, with the advisory sentence being one and a half

years. Ind. Code § 35-50-2-7(a) (2005). Jeter was given maximum sentences of eight

years for each robbery and three years for the theft. The sentences were ordered to be

served concurrently, for an aggregate sentence of eight years.

       We next look to the nature of the offenses and Jeter’s character. As to the nature

of the offenses, Jeter committed multiple crimes in a short period of time, going on, as

the trial court put it, “essentially a crime spree.” Appellant’s App. p. 29. He exerted

unauthorized control over Perryman’s license and gave it to Rousis so that she could take

money out of Perryman’s bank account, he robbed Drake by force in a parking lot, and he

                                            4
robbed Schaaf by putting her in fear in a different parking lot. At the sentencing hearing,

Perryman testified, “I was traumatized, terrified, living in a state of fear, looking over my

shoulder. I was afraid in my own home because I thought somebody might break in

because with having my driver’s license they knew where I lived.” Tr. p. 20. Schaaf

wrote a letter stating that she was “scared for [her] life” during the robbery. Id. at 23.

She continued:

       Since this robbery has taken place, I have had many sleepless nights, where
       I was scared for myself as well as my family in fear that this man would
       come to my house or my place of employment to harm me. Not only was
       the actual robbery hard to deal with, but the aftermath of this event was far
       worse because of the constant looking over my shoulder every time I left
       my house, and especially every time I am in a parking lot.

Id. Jeter argues that his offenses are “the garden variety of offenses for robbery and

theft.” Appellant’s Br. p. 8. This argument diminishes the serious nature of his offenses

and the fact that they involved multiple victims within a short period of time.

       As to Jeter’s character, his juvenile record includes adjudications for criminal

conversion, battery, criminal recklessness, and theft.         His adult record includes

misdemeanor convictions for check fraud, driving while suspended, and operating a

motor vehicle without ever receiving a license as well as a felony conviction for theft.

Jeter has had the benefit of having a felony reduced to a misdemeanor and the benefit of

probation. He has had multiple probation violations. Jeter nonetheless points to his

guilty plea as a positive reflection of his character. The trial court noted Jeter’s guilty

plea in its sentencing order but afforded it no mitigating weight:

       The defendant admitted his guilt by way of plea agreement, thus saving the
       Court and tax payers of this county the time and expense of trial. However,

                                             5
       the Court finds that no weight[ ] should be accorded this mitigator because
       the defendant has received a significant benefit from the plea agreement
       and the evidence in all three cases strongly favored conviction had the cases
       gone to trial.

Appellant’s App. p. 29. For the same reasons, we conclude that Jeter’s guilty plea does

not make his sentence inappropriate. Jeter also states that he is remorseful and had a

rocky childhood. These arguments are not convincing given his criminal history and

inability to conform his behavior despite being afforded leniency in the past.

       Jeter has failed to persuade us that his sentence is inappropriate in light of the

nature of his offenses and his character.

                                      CONCLUSION

       For the reasons stated, we affirm Jeter’s sentence.

ROBB, C.J., and BAKER, J., concur.




                                             6